DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “a heat element arrangement” in claims 1 and 12.
The limitation “a set point monitoring device” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a heat element arrangement…for transferring heat to fluid present within the fluid channel” of claims 1 and 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of transferring heat is performed. There is no disclosure of any particular structure, either explicitly or inherently, to perform the transferring heat function. The use of the term "a heat element arrangement" is not adequate structure for performing the transferring heat function because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a set point monitoring device configured to adapt the heating power provided to the heat element arrangement” of claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of adapt the heating power is performed. There is no disclosure of any particular structure, either explicitly or inherently, to perform the transferring heat function. The use of the term "a set point monitoring device" is not adequate structure for performing the adapting heating power function because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-3 and 5-11 are rejected by the virtual dependency of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "a very low inflow temperature" in claim 6 (the last two lines) is a relative term which renders the claim indefinite.  The phrase "a very low inflow temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what would necessarily constitute the degree of temperature of water to meet the claim limitation. For examination purposes, the limitation has been interpreted as “an inflow temperature”.
Claim 6 recites the limitation “for instance in case a very low inflow temperature is determined by the first temperature sensor” in the last two line which is unclear and renders the claim indefinite. It is unclear whether the limitation is required for the claim since the limitation is not positively recited in the claim. For examination purposes, the limitation has been interpreted as “when an inflow temperature is determined by the first temperature sensor”.
Claim 12 recites the limitation "the tankless water heater" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the electronic controlled point of use water heater”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ernst et al. (DE4303325A1, cited in IDS).
Regarding claim 1, Ernst discloses a tankless water heater (see main figure) comprising: 
an inflow terminal (2) for connecting the tankless water heater to a cold water supply (see main figure); 
an outflow terminal (3) for connecting the tankless water heater to a tap (4; see main figure); 
a fluid channel (1 and 5-6) providing a fluid connection from the inflow terminal (2) to the outflow terminal (3; see main figure); 
a heat clement arrangement (10), arranged at or within at least a section of the fluid channel (1 and 5-6) for transferring heat to fluid present within the fluid channel (1 and 5-6; see main figure); 
an electronic controller (11 and 16) configured to control a heating power provided to the heat element arrangement (10; see main figure); and 
a flow sensor (8 and 17) arranged at or within the fluid channel (1 and 5-6) downstream the heat element arrangement (10; see figure 1); wherein 
the electronic controller (11 and 16) is further configured to detect the presence of air bubbles within the fluid channel (1 and 5-6) based on a change of a flow signal provided by the flow sensor (8 and 17; see the last two paragraphs) and to adapt the heating power provided to the heat element arrangement (10) in reaction to the determination of air bubbles (the last two paragraphs; see main figure).
Regarding claim 10, Ernst discloses the electronic controller (11 and 16) is further configured to stop the provision of heating power to the heat element arrangement (10) in response to a change in flow signal being indicative of the presence of air bubbles (see the last paragraph).
Regarding claim 12, Ernst discloses an electronic controlled point of use water heater comprising: 
an inflow terminal (2) for connecting the tankless water heater to a cold water supply (see main figure); 
an outflow terminal (3) for connecting the tankless water heater to a tap (4; see main figure); 
a fluid channel (1 and 5-6) providing a fluid connection from the inflow terminal (2) to the outflow terminal (3; see main figure); 
a heat element arrangement (10) arranged al or within at least a section of the fluid channel (1 and 5-6) for transferring heat to fluid present within the fluid channel (1, and 5-6; see main figure); 
an electronic controller (11 and 16) configured to control a heating power provided to heat element arrangement (10; see main figure); and 
a flow sensor (8 and 17) arranged at or within the fluid channel (1, 5-6) downstream the heat element arrangement (10; see main figure); wherein 
the electronic controller (11 and 16) is further configured to detect the presence of air bubbles within the fluid channel based on a change of a flow signal provided by the flow sensor (8 and 17; see the last two paragraphs) and to adapt the heating power provided to the heat element arrangement (10) in reaction to the determination of air bubbles (see the last two paragraphs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst in view of Nolte et al. (2018/0119988).
Regarding claim 2, Ernst discloses the tankless water heater further comprising: a second temperature sensor (15) configured to determine a temperature of fluid within the fluid channel (3) downstream the heat element arrangement (10; see main figure).
However, Ernst fails to disclose a first temperature sensor configured to determine a temperature of fluid within the fluid channel upstream the heat element arrangement.
Nolte teaches a first temperature sensor (13) configured to determine a temperature of fluid within the fluid channel (50) upstream the heat element arrangement (18-20; see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the heater of Ernst to incorporate a first temperature sensor as taught by Nolte in order to detect the water temperature at the inlet of the flow channel so that the heating of water in the heater is better controlled based on more temperature data from the system.
Regarding claim 3, Ernst discloses the second temperature sensor is arranged between the flow sensor (17) and the heat element arrangement (10) with respect to the fluid channel (1 and 5-6; see main figure).
Regarding claim 4, Ernst discloses the electronic controller includes a set point monitoring device (16) configured to adapt the heating power provided to the heat element arrangement (10).
However, Ernst fails to discloses the control function is based on a difference between the temperature determined by the second temperature sensor and a predetermined set temperature.
Nolte teaches the tankless water heater comprising the electronic controller (2) includes a set point monitoring device (the set point temperature entered by user implies the existence of a set point monitoring device) configured to adapt the heating power provided to the heat element arrangement (18-20) based on a difference between the temperature determined by the second temperature sensor (12) and a predetermined set temperature (the set point temperature entered by user; paragraph [0062]-[0063]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the heater of Ernst to incorporate claimed heating power adaption control based on temperature difference as taught by Nolte in order to improve the control accuracy of the heater system. 
Regarding claim 5, Ernst discloses the tankless water heater further comprising a throttle valve (9; see main figure). 
However, Ernst fails to disclose the set point monitoring device is configured to decrease the flow rate using the throttle valve in case the predetermined set temperature is not met.
Nolte teaches a throttle valve (7), wherein the set point monitoring device (the set point temperature entered by user implies the existence of a set point monitoring device) is configured to decrease the flow rate using the throttle valve (7) in case the predetermined set temperature is not met (paragraphs [0062]-[0063]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the heater of Ernst to incorporate claimed flow rate control using the throttle valve based on temperature as taught by Nolte in order to improve the control the water flowrate so that the heating of water is better enhanced in the heater.
Regarding claim 6, Ernst as modified fails to disclose the set point monitoring device is configured to adjust the flow rate using the throttle valve in reaction to the temperature determined by the first temperature sensor, for instance in case a very low inflow temperature is determined by the first temperature sensor.
Nolte teaches the set point monitoring device (the set point temperature entered by user implies the existence of a set point monitoring device) is configured to adjust the flow rate using the throttle valve (7) in reaction to the temperature determined by the first temperature sensor (13), for instance in case a very low inflow temperature is determined by the first temperature sensor (13; paragraphs [0062]-[0063]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the heater of Ernst to incorporate the claimed control of the throttle valve in reaction to a temperature detected by the first temperature sensor as taught by Nolte in order to improve the control the water flowrate so that the heating of water is better enhanced in the heater.
Regarding claim 7, Ernst discloses the flow sensor (8 and 17), the fluid channel (1 and 5-6), the heat element arrangement (10), and the electronic controller (11 and 16; see figure 1).
However, Ernst fails to disclose the claimed elements are arranged within a housing.
Nolte teaches the tankless water heater comprising at least the flow sensor (11), the fluid channel (50), the heat element arrangement (18-20), and the electronic controller (2 and 21) are arranged within a housing (paragraph [0086]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the heater of Ernst to incorporate a housing as taught by Nolte in order to provide protection for the elements of the heater.

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst in view of Horst et al. (DE19725977C2; cited in IDS).
Regarding claim 8, Ernst discloses the flow sensor includes a spinning wheel, and wherein the flow signal is indicative of a spinning rate of the spinning wheel.
Horst teaches an electric continuous-flow water heater comprising a flow sensor (4) which includes a spinning wheel (25), and wherein a flow signal is indicative of a spinning rate of the spinning wheel (25; see figures 1 and 4).
It would have been obvious to one having ordinary skills in the art at the time before the effective filing date of the claim invention to have modified the heater of Ernst to substitute the flow sensor of Ernst with the claimed flow sensor as taught by Horst in order to control the heating elements based on the detected the flow rate of the incoming and outgoing water (see MPEP 2143 section B). 
Regarding claim 11, Ernst fails to disclose the electronic controller is further configured to determine the presence of air bubbles in the fluid channel using a characteristic frequency pattern analysis on the flow signal provided by the flow sensor.
Horst teaches an electric continuous-flow water heater comprising the electronic controller (6 and 8) is configured to determine the presence of air bubbles in the fluid channel (2 and 3) using a characteristic frequency pattern analysis (see figures 2A-2D) on the flow signal provided by the flow sensor (4; lines 17-21 of page 6; see figures 2A-2D).
It would have been obvious to one having ordinary skills in the art at the time before the effective filing date of the claim invention to have modified the heater of Ernst to incorporate the claimed characteristic frequency pattern analysis as taught by Horst in order to improve the analysis for the presence of air bubbles.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
The prior art of record fails to disclose the claimed delay control feature of the tankless water heater as required in claim 9. Also, there is no further teachings or motivation to modify the tankless water heater of Ernst in order to arrive the claim invention. Therefore, claim 9 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763